Name: Commission Regulation (EC) No 1500/2000 of 10 July 2000 implementing Council Regulation (EC) No 2223/96 with respect to general government expenditure and revenue
 Type: Regulation
 Subject Matter: communications;  national accounts;  economic analysis;  monetary economics;  executive power and public service
 Date Published: nan

 Avis juridique important|32000R1500Commission Regulation (EC) No 1500/2000 of 10 July 2000 implementing Council Regulation (EC) No 2223/96 with respect to general government expenditure and revenue Official Journal L 172 , 12/07/2000 P. 0003 - 0010Commission Regulation (EC) No 1500/2000of 10 July 2000implementing Council Regulation (EC) No 2223/96 with respect to general government expenditure and revenueTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Regulation (EC) No 2223/96 of 25 June 1996 on the European System of national and regional accounts in the Community (ESA-95(1)), as last amended by Regulation (EC) No 448/98(2) and in particular Articles 2(2) and 3(2) thereof,Whereas:(1) Pursuant to Article 104(2) of the Treaty, the Commission is to monitor the development of the budgetary situation.(2) The aim of the content and format of stability and convergence programmes is to permit a fuller understanding of the paths of the government balance and of the budgetary strategy in general, and complementary information should be provided on expenditure and revenue ratios.(3) National accounts rules, especially ESA-95 concepts, are regarded as instruments to ensure comparability and transparency of data between Member States.(4) Annex A "European system of accounts ESA 1995" of the ESA-95 Regulation does not refer to government expenditure and revenue but provides the framework to specify them by reference to a list of ESA 95 categories.(5) The introduction of aggregates related to general government expenditure and revenue requires related amendments to the transmission programme of national accounts data.(6) An additional transmission, yearly in March, of general government main aggregates (annual data) will provide useful information on government deficit developments.(7) In accordance with Article 2(2) in conjunction with Article 3(2) of Regulation (EC) No 2223/96, amendments to ESA-95 which are intended to clarify and improve its content and require changes in the data requested from the Member States, shall be adopted by the Commission in accordance with the procedure provided for in Article 4 of the said Regulation.(8) The Committee on Monetary, Financial and Balance of Payments Statistics, set up by Decision 91/115/EEC(3), has been consulted.(9) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, set up by Decision 89/382/EEC, Euratom(4),HAS ADOPTED THIS REGULATION:Article 1The aim of the present Regulation is to provide the definition of general government expenditure and revenue, to supplement classifications of transactions in goods and services (P) and of distribution transactions (D) and to amend the transmission programme of national accounts data.Article 2Annex A (European System of Accounts ESA 1995) and Annex B (Transmission programme of national accounts data) of Council Regulation (EC) No 2223/96 of 25 June 1996 shall be amended in accordance with the Annex to the present Regulation.Article 3This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2000.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 310, 30.11.1996, p. 1.(2) OJ L 58, 27.2.1998, p. 1.(3) OJ L 59, 6.3.1991, p. 19.(4) OJ L 181, 28.6.1989, p. 47.ANNEXAnnexes A and B of Regulation (EC) No 2223/96 shall be amended as follows:1. In Annex A:(a) In Chapter 3, section 3.23, the following sentence shall be added: "Other non-market output (P.13) can be subdivided into two items: "Payments for the other non-market output" (P.131 ), which consist of various fees and charges, and "Other non-market output, other" (P.132), covering output that is provided free."(b) In Chapter 3, sections 3.79 and 3.96 shall be replaced by the following: "3.79 Final consumption expenditure (P.3) by government includes two categories of expenditures, similar to those by NPISHs:(a) the value of the goods and services produced by general government itself (P.1) other than own-account capital formation (corresponding to P.12) and sales. Market output (P.11) and payments for the other non-market output (P.131);(b) purchases by general government of goods and services produced by market producers that are supplied to households, without any transformation, as social transfers in kind (D.6311 + D.63121 + D.63131). This implies that general government just pays for goods and services that the sellers provide to households." "3.96 Final consumption expenditure (P.3) by general government or NPISHs are equal to the sum of their output (P.1), plus the expenditure on products supplied to households via market producers, part of social transfers in kind (D.6311 + D.63121 + D.63131), minus the payments by other units, market output (P.11) and payments for the other non-market output (P.131), minus own-account capital formation (corresponding to P.12)."(c) In Chapter 4, section 4.105, third indent, related to "Other social security benefits in kind (D. 6312)", the following sentence shall be added: "Other social security benefits in kind can be therefore subdivided into those for which the service is produced by market producers and purchased by general government units or NPISHs (D.63121), and those for which the service is produced by non-market producers (D.63122)."(d) In Chapter 4, section 4.105, fourth indent, related to "Social assistance benefits in kind (D.6313)", the following sentence shall be added: "Social assistance benefits in kind can be therefore subdivided into those for which the service is produced by market producers and purchased by general government units or NPISHs (D.63131), and those for which the service is produced by non-market producers (D.63132)."(e) In Chapter 8, a new section 8.99 (a) shall be inserted as follows: "GENERAL GOVERNMENT EXPENDITURE AND REVENUE8.99 (a) General government expenditure and revenue are defined by reference to a list of ESA 95 categories.>TABLE>>TABLE>By definition, the difference between general government revenue and general government expenditure is net lending (+)/net borrowing (-) of the general government sector.The transactions D.41, D.7, D.92 and D.99 are consolidated. The other transactions are not consolidated."(f) In Annex IV, in Classification of transactions and other flows - Transactions in goods and services (products) (P), sub-heading P.1 Output, the following entries shall be added: ">TABLE>"(g) In Annex IV, in Classification of transactions and other flows - Distributive transactions (D), sub-heading D.6 Social contributions and benefits, the following entries shall be inserted after D.6312: ">TABLE>"(h) In Annex IV, in Classification of transactions and other flows - Distributive transactions (D), sub-heading D.6 Social contributions and benefits, the following entries shall be inserted after D.6313: ">TABLE>"2. In Annex B:(a) In the table entitled Overview of the tables, a new line 3 (a) shall be inserted as follows: ">TABLE>"(b) Table 2 shall be replaced by the following: "Table 2 - Main aggregates of general governmentConsolidation rules: the transactions D.41, D.7, D.92 and D.99 are consolidated. The other transactions are not consolidated.>TABLE>"(c) Table 11 shall be replaced by the following: ">PIC FILE= "L_2000172EN.000901.EPS">"(d) In the "Derogations concerning the tables to be supplied in the framework of the questionnaire ESA 95 by country, point 7.1 (IRELAND - Derogations for tables)" A new line 6 (a) shall be inserted as follows: ">TABLE>"(e) In the "Derogations concerning the tables to be supplied in the framework of the questionnaire ESA 95 by country, point 10.1 (NETHERLANDS - Derogations for tables)" A new line 6 (a) shall be inserted as follows: ">TABLE>"